Beasley, Chief Judge.
In Southwire Co. v. George, 266 Ga. 739 (470 SE2d 865) (1996), the Supreme Court affirmed the judgment of this Court but remanded the case with the direction that we remand the case to the Board for further findings under the correct legal standard. Accordingly, the judgment of the Supreme Court is made the judgment of this Court, the judgment appealed is reversed, and the case is remanded for further findings.

Judgment reversed and case remanded.


Pope, P. J., and Ruffin, J., concur.